UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PAUL KRAUS,
                                    Plaintiff,                     MEMORANDUM AND ORDER
 - against -                                                       2:14-cv-4143 (DRH) (AKT)
KENNETH C. LEE, a/k/a KENNETH LEE,
REDLINE CAPITAL, LLC, INTERACTIVE
BROKERS, LLC, PATRICIA LEE a/k/a
PATRICIA JU, JOHN DOES #1 THROUGH
#10,
                                      Defendants.
---------------------------------------------------------------X

APPEARANCES

Paul Kraus, pro se (no appearance filed)
Last Known Address:
      9706 Heatherstone River Court
      Estero, FL 33928

Kenneth Lee, pro se
883 Keene Lane
Woodmere, NY 11598


HURLEY, Senior District Judge:

                                            INTRODUCTION

        On July 8, 2014, Plaintiff Paul Kraus (“Plaintiff”) brought seven causes of

action against the captioned Defendants arising allegedly from the fraud, conversion,

and negligence they perpetrated through a “Ponzi scheme.” Compl. ¶ 28 [DE 1].

Presently before the Court is Defendant Kenneth Lee’s (“Lee”) motion to dismiss

pursuant to Federal Rules of Civil Procedure 12(b)(2), 12(b)(5), 12(b)(6), and 41(b).

Def. Mem. [DE 81]. Lee filed his motion with permission from Magistrate Judge A.

Kathleen Tomlinson due to Plaintiff’s failure to respond to the Court’s Order to Show


                                                  Page 1 of 8
Cause dated September 30, 2020 and, more broadly, due to Plaintiff’s failure to

“communicate[] with the Court even after his attorney was disbarred” on August 29,

2018. Order dated October 22, 2020 [DE 78]; Order dated September 30, 2020 [DE

74]. A review of the docket reveals September 17, 2015 as the last date on which the

Court heard from Plaintiff or his former counsel. For the reasons set forth below,

Lee’s motion is GRANTED.

                                  BACKGROUND

      The Court assumes familiarity with the facts as set forth in its Order dated

May 15, 2015, in which it granted Defendant Interactive Brokers LLC’s motion to

dismiss. [DE 43]; see Kraus v. Lee, 2015 WL 2354381 (E.D.N.Y. May 15, 2015). At

the time of the Court’s decision, all other Defendants were the subject of a motion for

default judgment pending before Judge Tomlinson. Id.; see [DE 20]. On July 27,

2015, Judge Tomlinson recommended denying Plaintiff default judgment, [DE 60], a

recommendation this Court adopted, see Order dated August 21, 2015. On September

17, 2015, Judge Tomlinson held a traverse hearing at which Plaintiff’s counsel

appeared. [DE 69]. Since then, neither Plaintiff nor his counsel has communicated

with the Court.

      On February 3, 2016, Judge Tomlinson ordered Plaintiff’s counsel to pay the

official court reporter who prepared the transcript of the traverse hearing, as his

failure to do so violated Local Rule 1.7(b). [DE 70]. Three-and-a-half years later,

having heard nothing, and upon learning that Plaintiff’s counsel was disbarred on

August 29, 2018, Judge Tomlinson ordered Plaintiff to show cause “why this case




                                     Page 2 of 8
should not be dismissed based on (1) Plaintiff’s failure to obtain new counsel, or

(2) Plaintiff’s failure to appear himself on a pro se basis or notify the Court that he

intended to do so, and (3) Plaintiff’s resulting failure to prosecute his claims.” [DE

74] (dated September 30, 2020). The Court attempted serve its Order by regular mail

and by certified mail at Plaintiff’s last known address found in the docket, but both

“mailings were returned to the Court marked ‘undeliverable’ and ‘unable to forward.’”

[DE 78]. The Court then “attempted delivery by FedEx First Overnight delivery”

which failed when “FedEx notified the Court that the mailing could not be delivered

to the address provided.” Id. In an Order dated October 22, 2020, Judge Tomlinson

“permit[ted] defendants Kenneth Lee and Patricia Lee to proceed with a motion to

dismiss the Complaint” since “Plaintiff has not communicated with the Court even

after his attorney was disbarred.” Id.

      This Court directed Lee “[w]ithin the body of the[] motion . . . to notify Plaintiff

Paul Kraus” of his opposition deadline, directing Lee “to serve Plaintiff Paul Kraus

via U.S.P.S. First Class Mail at his last known address found on the docket.” See

Order dated December 23, 2020. Lee filed his motion on January 11, 2021 with an

Affirmation of Service upon both Plaintiff and his former counsel. [DE 81]. Plaintiff

did not file an opposition.

                                    DISCUSSION

      Under Rule 41(b), a defendant may move to dismiss an action due to a

plaintiff’s “fail[ure] to prosecute or to comply with [the Federal Rules of Civil

Procedure] or a court order.” Fed. R. Civ. P. 41(b). Before granting a motion pursuant




                                      Page 3 of 8
to Rule 41(b), the Second Circuit requires district courts to “weigh five factors: ‘(1) the

duration of the plaintiff's failure to comply with the court order, (2) whether plaintiff

was on notice that failure to comply would result in dismissal, (3) whether the

defendants are likely to be prejudiced by further delay in the proceedings, (4) a

balancing of the court’s interest in managing its docket with the plaintiff’s interest in

receiving a fair chance to be heard, and (5) whether the judge has adequately

considered a sanction less drastic than dismissal.’” Baptiste v. Sommers, 768 F.3d

212, 216 (2d Cir. 2014) (quoting Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)).

“Generally, no one factor is dispositive.” Nita v. Conn. Dep’t of Env’t Prot., 16 F.3d

482, 485 (2d Cir. 1994). The Second Circuit has continually instructed district courts

dismissing cases pursuant to Rule 41(b) to give the Circuit “the benefit of the district

court’s reasoning.” Lucas, 84 F.3d at 535. “Notions of simple fairness suggest that a

pro se litigant should receive an explanation before his or her suit is thrown out of

court,” id., which should occur “only when the circumstances are sufficiently

extreme,” Baptiste, 768 F.3d at 217 (internal quotation marks omitted) (quoting

LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001)).

       The present circumstances are sufficiently extreme and warrant a dismissal

for failure to prosecute. The first factor, duration, overwhelmingly favors dismissal.

Plaintiff last appeared before the Court on September 17, 2015 – that is, almost six

years ago. [DE 69]. This six-year delay strongly resembles the seven-year delay in

Lyell Theatre Corporation v. Loews Corporation, in which the Second Circuit

expressed “no hesitation in affirming [a] dismissal” for failure to prosecute due to the




                                       Page 4 of 8
plaintiff’s “commitments not honored, delinquent inactivity, adjournments and

delay.” 682 F.2d 37, 43 (2d Cir. 1982).

      To the second factor, Plaintiff and/or his counsel has been notified, on several

occasions and to the best of the Court’s ability, that the failure to comply with the

Court’s orders—or even to respond to the Court—will merit consequences. See [DE

70] (notifying Plaintiff’s counsel that failure to comply with an Order to pay the court

reporter “will result in further action by the Court”); [DE 74] (“Plaintiff Paul Kraus

is hereby on notice that any failure to comply with this Order . . . will result in this

Court’s recommendation to District Judge Hurley that this case be dismissed.”); [DE

78] (mailing Plaintiff a copy of an Order permitting Lee to move to dismiss the case);

Order dated November 17, 2020 (giving Plaintiff until January 15, 2021 to file an

opposition to Lee’s motion to dismiss and directing Lee to serve Plaintiff notice of

same); Order dated December 23, 2021 (extending Plaintiff’s deadline to oppose to

February 15, 2021 and directing Lee to serve Plaintiff notice of same). In Rubin v.

Abbott Labs., then-Chief Judge of the Southern District of New York Colleen

McMahon held this second factor “chargeable” against a plaintiff who failed to “keep[]

the Court apprised of any changes to their notice address and to the status of their

representation” because plaintiffs bear the “responsibility” of ensuring “orders,

notices and other court documents can reach them.” 319 F.R.D. 118, 121 (S.D.N.Y.

2016). For that reason, and despite the Court’s unsuccessful efforts nonetheless to

reach Plaintiff, the second factor favors dismissal.




                                      Page 5 of 8
       Third, Lee himself has called the Court’s attention to the prejudice in

continuing the action. On March 17, 2019—three years after the Court’s 2016 Order

and more than two years ago—Lee filed a letter with the Court, outlining the five

Rule 41(b) factors, in which he stated “[P]laintiff’s failure to prosecute has prejudiced

and continues to prejudice me in this action because plaintiff has severely limited my

ability to even begin discovery in this case.” Letter from Kenneth Lee to Judge

Tomlinson at 4–5 [DE 72]. With discovery not yet underway, this delay has created

a serious risk that evidence—e.g., witness memory or documents pertaining to

pre-2014 events—is unalterably eroded or completely unavailable.              See Yang v.

Greyhound Lines, Inc., 2008 WL 3126188, at *2 (S.D.N.Y. July 14, 2008) (“The longer

the litigation process continues, the less likely it is that critical witnesses will be able

to be located.”). Further, “prejudice to defendants resulting from unreasonable delay

may be presumed.” Lyell Theatre Corp., 682 F.2d at 43. The third favor weighs in

favor of dismissal.

       The fourth factor does not weigh in favor of dismissal because there is no

“compelling evidence of an extreme effect on court congestion”—meaning “vexatious

and burdensome” filings, not a “silent and unobtrusive” prosecution—to overcome “a

litigant’s right to be heard.” LeSane, 239 F.3d at 210 (2d Cir. 2001) (quoting Lucas,

84 F.3d at 535–36). Even so, the delay has undoubtedly impacted other litigants both

“in the same case” and “in the same court,” the latter of which “compet[e] for scarce

judicial resources.” Chira v. Lockheed Aircraft Corp., 634 F.2d 664, 668 (2d Cir. 1980).




                                        Page 6 of 8
      Lastly, the fifth factor addresses the Court’s consideration of less drastic

measures. Admittedly, the Court’s orders do not expressly contemplate alternative

sanctions to dismissal. But more appropriate measures are hard to conceive where,

as here, plaintiff has effectively abandoned his case.      Rubin, 319 F.R.D. at 122

(“Courts have consistently found that dismissal is the only adequate remedy for

failure to prosecute where a plaintiff cannot be contacted, because the plaintiff would

be unaware of any lesser sanction that could be imposed.”) (citing cases). “The law is

clear that when a pro se litigant fails to provide the court with notice of a change of

address and misses an important deadline as a result of this failure, dismissal may

be an appropriate remedy.” Worytko v. Cnty. of Suffolk, 2009 WL 1228236, at *4

(E.D.N.Y. Apr. 30, 2009) (citing Garcia v. Hynes, 2009 WL 890640 (E.D.N.Y. Mar. 31,

2009)). In the year-and-a-half interval between the Court’s February 3, 2016 Order

and his counsel’s disbarment, Plaintiff made no effort to prosecute the action.

Plaintiff failed to notify the Court of his counsel’s disbarment, and, relatedly, failed

to express any intention either to find new counsel or to represent himself. And the

Court efforts to ascertain Plaintiff’s position failed because he never notified the

Court of a change in his address.

                                    CONCLUSION

      For the reasons discussed above, Defendant’s motion is GRANTED. Pursuant

to Federal Rule of Civil Procedure 41(b), Plaintiff’s case in its entirety is DISMISSED

WITH PREJUDICE due to his failure to prosecute. The Clerk of Court is directed to

enter judgment accordingly and to terminate the action.




                                      Page 7 of 8
      The Clerk of Court is further directed to mail a copy of this Memorandum &

Order and the resulting judgment to both Plaintiff and Defendant at their last known

addresses found on the docket: Plaintiff Paul Kraus at 9706 Heatherstone River

Court, Estero, Florida 33928, and Defendant Kenneth C. Lee at 883 Keene Lane,

Woodmere, NY 11598.



SO ORDERED.


Dated: Central Islip, New York               s/ Denis R. Hurley
       June 23, 2021                         Denis R. Hurley
                                             United States District Judge




                                    Page 8 of 8
